[Cite as State v. Cantwell, 2013-Ohio-1685.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P.J.
        Respondent-Appellee                       Hon. John W. Wise, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 12CA59
DAVID A. CANTWELL

        Applicant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Richland County Court of
                                               Common Pleas, Case No. 2012-MIS-0039


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                        April 25, 2013


APPEARANCES:


For Respondent-Appellee                        For Applicant-Appellant


JAMES J. MAYER, JR.                            KEITH A. YEAZEL
PROSECUTING ATTORNEY                           5354 North High Street
RICHLAND COUNTY, OHIO                          Columbus, Ohio 43214

By: JOHN C. NIEFT
Assistant Prosecuting Attorney
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No. 12CA59                                                          2

Hoffman, P.J.


       {¶1}   Applicant-appellant David Cantwell appeals the June 29, 2012 Judgment

Entry entered by the Richland County Court of Common Pleas, which denied his

Application for Relief from Disability. Respondent-appellee is the state of Ohio.

                            STATEMENT OF THE CASE AND FACTS

       {¶2}   Appellant filed an Application for Relief from Disability in the Richland

County Court of Common Pleas on June 7, 2012. Therein, Appellant stated he was

convicted of robbery in 1970, and sentenced to a term of incarceration of 1 – 15 years in

the Mansfield Reformatory. Appellant was released from prison in 1972, and completed

parole in 1973. In his affidavit in support of his application, Appellant avers he is 64

years old, and lives in Kentucky.       He has worked at the K&B Pawnshop since his

release from prison in 1972. Appellant and his wife are approved foster parents in the

state of Kentucky. Appellant explained restoration of his firearm rights is necessary in

order for the Bureau of Alcohol, Tobacco, Firearms & Explosives to permit his wife’s

pawnshop to become a federally licensed firearms dealer.

       {¶3}   Appellee filed a response on June 15, 2012, asserting the trial court did

not have jurisdiction pursuant to R.C. 2923.14, to grant the requested relief. Thereafter,

Appellant filed a reply memorandum in support of his application for relief from disability.

Appellee responded with a memorandum in support of dismissal of Appellant’s

application. Via Judgment Entry filed June 29, 2012, the trial court denied Appellant’s

application, finding it did not have jurisdiction to grant the requested relief.

       {¶4}   It is from that judgment entry Appellant appeals, assigning as error:
Richland County, Case No. 12CA59                                                         3


       {¶5}   “I. THE TRIAL COURT ERRED WHEN IT DENIED DAVID A.

CANTWELL’S APPLICATION FOR RELIEF FROM DISABILITY ON THE GROUNDS

THAT IT DID NOT HAVE JURISDICTION.”

                                                 I

       {¶6}   R.C. 2923.14(A) sets forth the procedure for an applicant seeking relief

from a disability. The statute specifically provides: “Any person who is prohibited from

acquiring, having, carrying, or using firearms may apply to the court of common pleas in

the county in which the person resides for relief from such prohibition.”

       {¶7}   Appellant insists he properly filed his application in Richland County as the

use of the word “may” in R.C. 2923.14(A) modifies the phrase “in the county in which

the person resides.”     Thus, Appellant argues, the statutory language provides an

applicant with an option of where to file his or her application. We disagree.

       {¶8}   In interpreting statutes, a reviewing court should make every effort to give

effect to each word, phrase and clause. Boley v. Goodyear Tire & Rubber Co., 125 Ohio

St.3d 510, 2010–Ohio–2550, 929 N.E.2d 448, ¶ 21. In addition, “[s]tatutes must be

construed, if possible, to operate sensibly and not to accomplish foolish results.” State

ex rel. Saltsman v. Burton, 154 Ohio St. 262, 268, 95 N.E.2d 377 (1950).

       {¶9}   In order to properly construe this statute, we must first look at the express

wording of the statute. Provident Bank v. Wood (1973), 36 Ohio St.2d 101, 65 O.O.2d

296, 304 N.E.2d 378. We are instructed to give effect to the words of a statute and not

modify an unambiguous statute by deleting words used or inserting words not used.

Shover v. Cordis Corp. (1991), 61 Ohio St.3d 213, 218, 574 N.E.2d 457, 461. Simply

stated, “an unambiguous statute means what it says.” Hakim v. Kosydar (1977), 49
Richland County, Case No. 12CA59                                                         4

Ohio St.2d 161, 164, 3 O.O.3d 211, 213, 359 N.E.2d 1371, 1373, citing Chope v. Collins

(1976), 48 Ohio St.2d 297, 300, 2 O.O.3d 442, 444, 358 N.E.2d 573, 575, fn. 2.

       {¶10} We find the language of R.C. 2923.14(A) is unambiguous. The statute

indicates a person with a disability “may” make an application for relief from such

prohibition, and clearly states such application is to be made “in the court of common

pleas in the county in which the person resides.” We agree with Appellee the word

“may” goes to the optional nature of making the application, and not the optional nature

of where to establish venue. Such construction is logical given the county in which an

applicant resides has the most interest in whether an applicant should be released from

his disability.

       {¶11} We find the trial court properly dismissed Appellant’s application for lack of

jurisdiction.

       {¶12} Appellant’s sole assignment of error is overruled.

By: Hoffman, P.J.

Wise, J. and

Baldwin, J. concur

                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ John W. Wise _____________________
                                             HON. JOHN W. WISE


                                             s/ Craig R. Baldwin ___________________
                                             HON. CRAIG R. BALDWIN
Richland County, Case No. 12CA59                                                    5


           IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :
                                             :
       Respondent-Appellee                   :
                                             :
-vs-                                         :        JUDGMENT ENTRY
                                             :
DAVID A. CANTWELL                            :
                                             :
       Applicant-Appellant                   :        Case No. 12CA59


       For the reason stated in our accompanying Opinion, Appellant’s sole assignment

of error is overruled. Costs to Appellant.




                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ John W. Wise _____________________
                                             HON. JOHN W. WISE


                                             s/ Craig R. Baldwin ___________________
                                             HON. CRAIG R. BALDWIN